Title: From George Washington to Joseph Reed, 8 May 1779
From: Washington, George
To: Reed, Joseph



Dear Sir,
Head Qrs Middle brook May 8th 1779

I have delayed acknowledging the receipt of your favor of the 1st in expectation that it would soon be followed by an official one which would enable me to take final measures on the subject of the trial.
The explanation with which you have obliged me gives me pleasure in the same proportion as the disagreeable inferences I had drawn gave me pain—It wounds me sensibly to see appearances of any distrust of my equal attention to the security & welfare of the different states; and my ardent desire to cultivate mutual confidence & harmony with every one, will always make me glad to find any apprehensions I may entertain on this delicate subject ill founded.
I am also happy to find it is your opinion that the footing on which General Arnolds trial is now put will be agreeable. If the Council think the needful testimony can be ready by the first of June it will come on then—As I do not hear from them and time is slipping away fast, I inclose a letter to General Arnold fixing the trial at that day wch you will be pleased to have delivered to him in case it corresponds with the sense of the Council—otherwise it is to be returned to me. but at all events I beg you will press a decision as General Arnold has again signified his anxious desire to me that the trial may be brought on and as the sooner it is the more convenient it will be to our military arrangements.
Speaking of witnesses you say Congress have declined exercising any compulsory power over their officers on the occasion—where any person in the military line is summoned—as I mentioned in my letter to the Council it is my duty to order their attendance which I shall of course do. With respect to these therefore the interposition of Congress would be unnecessary. With very great regard & esteem I am—Dr Sir Yr most Obedt Servt
Go: Washington
